Title: Jeremiah Platt to Thomas Jefferson, 1 February 1816
From: Platt, Jeremiah
To: Jefferson, Thomas


          
            
              Dear Sir
              Albany 1st Feb 1816
            
            with out the privilege of a personal acquantance with you and being at the same time sory, to trouble you in your retirement on a subject that is not interesting to you, I hope  you will pardon my digression when I inform you that I have not been able to inform myself through any other Channel as Geography does not give any particulaur account or description of the timber in the state of Virginia, I have consulted your Notes on that State but as they were written in  Seventeen hundred & Eighty One if there had been at that time, large quantities it might have been Destroyed before this time I therefore beg you to have the Goodness to inform me by letter as soon as opportunity may permit concerning the timber of the state according to your acquaintance with it but more particulaurly on the James River if there should be any particulaur lots or parcels of Land of White or yellow pine timber if you should be accquainted with the price or quality of timbered land you would do me a very great favour by Stateing that in your letter I should be pleased to have it above Richmond if timber is plenty plenty in that quarter or if there Should be any other place in Virginia that you would recommend in prefference to Richmond for the establishing of Saw mills as that Country has been very highly recommended to me for business of that kind and I am inform that there is but few saw mills in that Part of the State of Virginia likewise that the inhabitance do not understand making lumber as well as they do in this state & the Destrict of Main finally Sir if you should think any place Calculated to Carry on Lumbering on a large or an advantageous Scale for industrious men pleas to recommend it as soon as convenient and if you Should not think of a place proper for Such an undertaking please to state the same to your most Obedient &c Humble Servant
            
              Yours with much respect
              Jeremiah Platt
            
          
          
            N B if you Should think it probable that I could sucseed in lumbering in that State I should be Glad to come on in the spring with a company of men that understand  it and endeovour to carry it on to advantag if you should Recommend any place for that purpose
          
        